242 F.2d 219
100 U.S.App.D.C. 67
James F. GOODMAN, Petitioner,v.UNITED STATES of America, Respondent.
No. 12986.
United States Court of Appeals District of Columbia Circuit.
Sept. 28, 1956.

Before EDGERTON, Chief Judge, and PRETTYMAN and BAZELON, Circuit Judges, in Chambers.
PER CURIAM.


1
It appearing that on December 29, 1955, this Court entered an order holding in abeyance disposition of the petition for allowance of an appeal herein, pending disposition of case No. 12,844, Guarro v. United States, and it further appearing that the opinion of this Court in Guarro v. United States has now been entered, 237 F.2d 578, it is


2
Ordered by the Court that an appeal from the judgment of the Municipal [100 U.S.App.D.C. 68] Court of Appeals, 118 A.2d 517, entered herein November 17, 1955, be, and it is hereby, allowed.


3
It is Further Ordered by the Court that the aforesaid judgment of the Municipal Court of Appeals be, and it is hereby, reversed and that this case be, and it is hereby, remanded to the Municipal Court of Appeals with directions to enter a judgment reversing the judgment of conviction and remanding this case to the Municipal Court so that the information may be dismissed.